Citation Nr: 0125021	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  96-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1982 to March 
1983 and from January 1984 to September 1987.

This appeal arises from a February 1996 rating decision of 
the Indianapolis, Indiana Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected disabilities prevent him 
from securing and following gainful employment.


CONCLUSION OF LAW

The veteran meets the requirements for a total disability 
rating based on individual unemployability due to service 
connected disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

With regard to the TDIU claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000.  
Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the supplemental statement of the case issued in 
March 2001 of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issue in this case.  Further, the veteran 
was informed of the Veterans Claims Assistance Act of 2000.  
In this regard, all available medical records were obtained, 
it was determined that the Social Security Administration did 
not have any records for the veteran, all VA treatment 
records have been obtained and the veteran has been afforded 
VA rating examinations for his service connected 
disabilities.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

Some of the basis facts are not in dispute.  As of the March 
2001 rating action, the veteran was service connected for 
postoperative residuals of a right shoulder dislocation, 
evaluated as 40 percent disabling under Diagnostic Code (DC) 
5201; and for bilateral hearing impairment, evaluated as 60 
percent disabling under DC 6100.  The combined disability 
rating was 80 percent from June 21, 2000.

The veteran is a college graduate with a Bachelor of Science 
degree in education with an emphasis on history.  He started, 
but did not finish, a graduate study course in psychology.  
His work history includes being a gang rip operator (lifting 
and cutting various sizes of wood for shipping); a high 
school teacher to include coaching high school football; and 
a substitute teacher for junior and senior high schools.  The 
veteran's objective was to obtain full time employment as a 
history or social studies teacher.  

The veteran participated in the VA vocational rehabilitation 
program.  In August 1998, he was notified that it had been 
determined that it was not reasonably feasible for him to 
achieve a vocational goal because providing him with 
additional services would not result in his becoming 
employed.  Evidence considered in making this decision 
included his progress in a rehabilitation training program, a 
recommendation from his mental health therapist and the 
recommendation of his treating physician at the Marion VA 
medical center.   

Under applicable criteria, entitlement to a total disability 
rating based on individual unemployability may be assigned 
when, in the judgment of the rating agency, there is any 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation as a result of service connected disabilities.  38 
C.F.R. §§ 4.15, 4.16.  Obviously, in determining whether an 
individual is unemployable by reason of service connected 
disabilities, consideration must be given to the type of 
employment for which the veteran would be qualified.  Such 
consideration would include education and occupational 
experience.  Age, however, may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.  

If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.  

The Board finds that the veteran meets the requirement of 38 
C.F.R. § 4.16(a) in qualifying for a total disability rating, 
in that his service connected bilateral hearing impairment is 
rated as 60 percent disabling and when combined with the 
service connected right shoulder disability (40 percent 
disabling), a combined 80 percent disability rating is 
achieved due to service connected disability.  The Board also 
finds that the below detailed evidence shows that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service connected disabilities, 
and he is thus unemployable.

On VA examination in February 1998, the impressions were that 
the veteran claimed to have a frozen right shoulder and he 
complained of considerable deafness.

On VA orthopedic examination in February 1998, there were two 
well healed scars of the anterior aspect of the right 
shoulder.  The veteran was either unable or unwilling to move 
his right arm at all.  He claimed to be unable to use the 
right arm.  On examination, the examiner could not measure 
the range of motion of the right shoulder as the veteran held 
the arm rigidly to his side.  The examiner noted that it was 
interesting that even though the veteran claimed to have a 
frozen right shoulder, he did not have any muscle atrophy of 
the right arm.  X-rays of the right shoulder showed 
degenerative changes as well as post-surgical changes.  No 
acute pathology was noted.  

On authorized VA audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
85
90
LEFT
85
85
80
90
95

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 78 percent in the left ear.  
The examiner concluded that right and left ear hearing loss 
was characterized by severe to profound sensorineural hearing 
loss. 

On VA orthopedic examination in September 1998, the examiner 
opined that the veteran needed to be seen by an orthopedist 
specialist to understand the true nature of why the veteran 
was not moving the right shoulder secondary to mild 
degenerative changes and no muscle atrophy as was noted in 
the chart which would indicate that there was still 
neurologic functioning of the extremity.  

On VA orthopedic examination in January 1999, the examiner 
noted that the veteran's claims folder was not available for 
review.  The veteran walked in with his arm held adducted and 
internally rotated.  There was sensation to upper extremity 
light touch and pinprick from the trapezius distally to the 
hand.  There was no evidence of interosseous and the forearm 
circumference bilaterally measured 6 cm. and were 
symmetrical.  On passive range of motion of the elbow, there 
was flexion from 10 to 40 degrees.  There was significant 
subjective pain with all maneuvers.  There was no shoulder 
motion present.  It was unclear whether this represented 
over-powering of the musculature or whether this was truly a 
bony or soft tissue block or contracture.  The examiner did 
not think that elbow, wrist or hand problems were related to 
his shoulder problem and the examiner was unable to determine 
the etiology of the contracture.  The impression was no 
evidence of atrophy or any skin change consistent with reflex 
sympathetic dystrophy.  

On authorized VA audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
95
95
105
LEFT
90
90
90
90
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 76 percent in the left ear.  
The examiner found severe sensorineural hearing loss.

On VA examination in June 2000, there was no active movement 
of the right shoulder joint.  Flexion, extension and rotation 
were to 0 degrees.  There was no sensation to touch or pain 
of the right arm.  An MRI showed mild broad based disc 
bulging at C3-4 and C5-6, no evidence of frank disc 
herniation, no evidence of acquired spinal canal stenosis 
neural foraminal stenosis or nerve root impingement of the 
cervical spine.  The examiner noted that the veteran was 
right handed.  Due to the inability to use the right arm and 
due to hearing loss, the examiner opined that the veteran was 
unemployable.  

Based on the above medical record, it is concluded that the 
preponderance of the evidence shows that the veteran is 
unemployable due to his service connected disabilities, thus 
warranting the grant of a total disability rating.  The 
veteran has been unable to engage in substantially gainful 
employment in recent years despite receiving VA vocational 
rehabilitation.  In August 1998, it was determined that it 
was not reasonably feasible for the veteran to achieve his 
vocational goal of becoming employed.  Although the main 
reason for this determination was psychiatric disability, the 
veteran's service connected disabilities also played a role.  
In addition, a VA examiner in June 2000 opined that the 
veteran was unemployable due to the service connected hearing 
loss and an inability to use the right arm (which was due, in 
part, to the service connected right shoulder).  There is no 
medical opinion in the record to the contrary.  Accordingly, 
the veteran's severely disabling hearing loss and right 
shoulder disability, tend to support his claim that he is 
unable to work as a result of service connected disabilities 
without regard to age or nonservice connected disability.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

